[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] NOTICE
The Court will conduct a scheduling conference at 9:30 a.m. on Tuesday, August 16, 2005 in Courtroom 11. At that time it is the intention of the Court to set a short hiatus with respect to all scheduled hearings in order to permit Sherwin Williams (or such other party as desires to seek review of the attached decision and the order to be entered), to seek a stay from our Supreme Court.
At the August 16th scheduling conference, the Court will assume for scheduling purposes that no stay will be granted and will in consultation with counsel, establish a schedule reasonable in the opinion of the Court, leading to a trial date to commence not later than the 1st week of October.